This is an appeal from an order of the Court of Chancery in a matrimonial cause following the award of a decree of divorce from bed and board to the petitioner wife. The opinions of this court on previous appeals in the cause are reported at 127 N.J. Eq. 13
and 129 N.J. Eq. 101.
The present appeal challenges the amount of alimony awarded, the counsel fee allowed and the assessment of certain expenses against the husband. As to the item for accountants' expenses for examination of the books of a corporation in which defendant is interested, it is approved only because we consider that the appellant by his conduct and *Page 348 
by his failure to appeal from the order appointing the auditors acquiesced in the procedure adopted and cannot now complain respecting it. An examination of the record leads us to the conclusion that the counsel fee of $7,500 should be reduced to $5,000 and that the order appealed from should in all other respects be affirmed.
As to allowances of counsel fee —
For modification — THE CHIEF-JUSTICE, PARKER, CASE, BODINE, DONGES, HEHER, PERSKIE, PORTER, WELLS, RAFFERTY, THOMPSON, JJ. 11.
As to allowances to accountants —
For affirmance — PARKER, DONGES, PERSKIE, PORTER, WELLS, RAFFERTY, THOMPSON, JJ. 7.
For reversal — THE CHIEF-JUSTICE, CASE, BODINE, HEHER, JJ. 4.
As to allowance of alimony —
For affirmance — THE CHIEF-JUSTICE, PARKER, BODINE, DONGES, HEHER, PERSKIE, PORTER, WELLS, RAFFERTY, THOMPSON, JJ. 10.
For reversal — None.
For modification — CASE, J. 1. *Page 349